Exhibit EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (the “Agreement”) dated as of December 31, 2008, (the “Effective Date”) is by and among Capital City Energy Group, Inc., a Nevada corporation (“CETG”), Hotwell Services, Inc. (the “Company”) and Joseph Sites (“Executive”). W I T N E S S E T H: A.CETG has, simultaneously with the execution of this Agreement, acquired all of the capital stock of the Company pursuant to that certain Agreement and Plan of Merger dated as of December 31, 2008 (the “Merger Agreement”) by and among the Company, CETG, Hotwell Acquisition Corporation, Executive, Hotwell Ges.m.b.H. and NPS Bahrain. B.The Company desires to employ Executive and Executive desires to accept such employment. C.The Company and Executive desire to set forth in this Agreement the terms, conditions and obligations of the parties with respect to such employment, and this Agreement is intended by the parties to supersede all previous understandings, whether written or oral, concerning such employment. NOW, THEREFORE, for and in consideration of the premises and the mutual covenants contained herein, the parties agree as follows: 1.Employment.The Company hereby employs Executive, and Executive hereby accepts employment, as an Executive Vice President of CETG and the President of the Company subject to the terms and conditions hereof.Executive shall have the normal duties, responsibilities and authority of such position, subject to the power of the Company’s board of directors (the “Board”) to limit such duties, responsibilities and authority and to override actions of such position.In connection with the duties to be performed pursuant to this Agreement, Executive shall report directly to the Board. 2.Term.This Agreement shall commence as of the date hereof and terminate two years (2) years thereafter (the “Term”); provided, however, that after the first anniversary of the Effective Date, the Term shall be automatically extended on a daily basis (the “Renewal Date”) such that the Term terminates one (1) year from such Renewal Date, unless terminated earlier pursuant to Section 6.Notwithstanding anything herein to the contrary, Executive understands that Executive is an employee at-will and Executive’s employment with the Company may be terminated by the Company, with or without Cause (as defined in Section 6) at any time. 3.Compensation. (a)Base Salary.During the Term of this Agreement, the Company agrees to pay Executive an annual base salary of $240,000, (the “Base Salary”).The Base Salary shall be payable in accordance with the Company’s regular payroll schedule.Additionally, Executive’s Base Salary, including any bonuses and other benefits provided herein, may be increased as determined by the Board. (b)Bonus.Executive will be eligible to receive a discretionary bonus as determined by the Board. (c)Equity Awards. (1)Equity Award.As of the Effective Date, CETG agrees to grant to Executive a non-qualified option to purchase 920,000 shares of common stock of the Company for a strike price equal to $1.80 per share (the “Employee Option”), per the terms of an option agreement between Executive and the Company, in substantially the form attached hereto as ExhibitA to this Agreement (the “Option Agreement”).In accordance with the Option Agreement, this Employee Option shall vest in three equal installments over a three (3) year period and shall be exercisable by Executive immediately following the date such grant vests (but only to the extent vested) and may be exercised in whole or in part (subject to securities laws and any corporate policies applicable to executives of CETG). Executive is responsible for all federal and state taxes on any taxable income due to the exercise of the Employee Option.The Employee Option shall have a five year term, and any shares not exercised on or before the fifth year shall be forfeited. (2)Performance Options.Executive shall be granted options on an annual basis to purchase common stock of CETG in the event the Company attains net income before taxes for the calendar years of the Company during the Term, with the number of options to be granted each year equal to five percent (5%) of the Company’s actual net income before taxes divided by the closing price of CETG common stock on December 31 of each year during the Term in which the Company has net income (the “Performance Options”).The Performance Options, if issued, will be substantially similar to the Option Agreement (but without any vesting), with the strike price of such options equal to the closing price of CETG common stock on December 31 of the year in which the Performance Option was earned.Notwithstanding anything to the contrary contained herein, the maximum amount of performance options to be issued annually will be limited to the Company’s first $100,000,000 of net income (meaning Executive’s portion will be options in the amount of $5,000,000).The issuance of Performance Optionswill be on an annual basis, and is subject to Executive being employed by the Company or CETG on December 31 of the year in which the Performance Option is earned.The determination of the Company’s actual net income before taxes will be based on the audited financial statements of CETG. (3)In addition to the vesting of Executive’s options provided elsewhere in this Agreement, upon a Change of Control (as defined herein) Executive’s unvested options shall become vested as follows: a.Employee Options.With regard to Employee Options, 100% of such options shall vest immediately prior to the completion of a Change in Control, unless, at the time of completion of such Change in Control transaction, the unvested options are substituted or continued by the acquirer, regardless of whether Executive’s employment is terminated. b.Performance Options.With regard to Performance Options, such options shall vest as follows: (A) 50% shall vest immediately if at anytime after the occurrence of a Change in Control or the announcement of a Change in Control the price per share of CETG’s common stock equals or exceeds $2.00, and (B) 100% shall vest immediately if at anytime after the occurrence of a Change in Control or the announcement of a Change in Control the price per share of CETG’s common stock equals or exceeds $5.00, each adjusted for stock splits and dividends.Upon the completion of a Change in Control, any such Performance Options that remain unvested after the application of provisions (A) and (B) of this Section shall expire. (4)“Change in Control” with respect to CETG, means the occurrence of any of the following: a.any “person” (as defined in Section 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), excluding for this purpose CETG or any subsidiary of CETG, including the Company, or any employee benefit plan of CETG or any subsidiary of CETG, or any person or entity organized, appointed or established by CETG for or pursuant to the terms of such plan which acquires beneficial ownership of voting securities of CETG, is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act) directly or indirectly of securities of CETG representing fifty-one percent (51%) or more of the combined voting power of CETG’s then outstanding securities; provided, however, that no Change of Control shall be deemed to have occurred as the result of an acquisition of securities of CETG by CETG which, by reducing the number of voting securities outstanding, increases the direct or indirect beneficial ownership interest of any person to fifty-one percent (51%) or more of the combined voting power of CETG’s then outstanding securities, but any subsequent increase in the direct or indirect beneficial ownership interest of such a person in CETG shall be deemed a Change of Control; and provided further that if the Board determines in good faith that a person who has become the beneficial owner directly or indirectly of securities of CETG representing fifty-one percent (51%) or more of the combined voting power of CETG’s then outstanding securities has inadvertently reached that level of ownership interest, and if such person divests as promptly as practicable a sufficient amount of securities of CETG so that the person no longer has a direct or indirect beneficial ownership interest in fifty-one percent (51%) or more of the combined voting power of CETG’s then outstanding securities, then no Change of Control shall be deemed to have occurred; and b.the shareholders of CETG approve a plan of complete liquidation of CETG, an agreement for the sale or disposition of CETG or all or substantially all of CETG’s assets, or a plan of merger or consolidation of CETG with any other corporation, except for a merger or consolidation in which the security owners of CETG immediately prior to the merger or consolidation continue to own at least fifty percent (50%) of the voting securities of the new (or continued) entity immediately after such merger or consolidation. (d)Other Benefits.During the Term of this Agreement, Executive shall be entitled to participate in all other benefits, perquisites, vacation days, benefit plans or programs of the Company which are available generally to office employees and other executives of the Company in accordance with the terms of such plans, benefits or programs.Executive will be entitled to five (5) weeks of vacation per calendar year as long as the scheduling of Executive’s vacations do not interfere with the Company’s normal business operations.Unused vacation and sick days may not be carried over to another year. (e)Expenses.Executive shall be reimbursed for Executive’s reasonable expenses related to and for promoting the business of the Company, including expenses for entertainment, travel and similar items that arise out of Executive’s performance of services under this Agreement, and any such expenses paid by Executive from Executive’s own funds shall be promptly reimbursed to Executive by the Company in accordance with the policies and procedures of the Company in effect from time to time.Relocation expenses of Executive are not reimbursable expenses. (f)Auto.Executive shall be provided a vehicle at the Company’s expense during the Term of this Agreement. Extent of Service.Executive shall devote substantially all of Executive’s reasonable work time, attention and energies to the business of the Company.During the Term of this Agreement, Executive may engage (whether or not during normal business hours) in any other business, professional or educational activity, whether or not such activity is pursued for gain, profit or other pecuniary advantage, provided that it does not unreasonably interfere with Executive’s duties hereunder and does not violate the covenants contained in Section
